Title: [June 1783]
From: Adams, John
To: 



      1783 June 1. Sunday.
      
      
       The Loadstone is in Possession of the most remarkable, wonderfull and misterious Property in Nature. This Substance is in the Secret of the whole Globe. It must have a Sympathy with the whole Globe. It is governed by a Law and influenced by some active Principle that pervades and operates from Pole to pole, and from the Surface to the Center and the Antipodes. It is found in all Parts of the Earth. Break the Stone to Pieces, and each Morcel retains two Poles, a north and a south Pole, and does not loose its Virtue. The Magnetic Effluvia are too subtle, to be seen by a Microscope, yet they have great Activity and Strength. Iron has a Sympathy with Magnatism and Electricity, which should be examined by every Experiment, which Ingenuity can devise.
       Has it been tryed whether the Magnet looses any of its Force in Vacuo? in a Bottle charged with Electrical Fire? &c. This Metal called Iron may one day reveal the Secrets of Nature. The primary Springs of Nature may be too subtle for all our Senses and Faculties. I should think however that no Subject deserved more the Attention of Philosophers or was more proper for Experiments than the Sympathy between Iron and the magnetical and Electrical Fluid.
       It would be worth while to grind the Magnet to Powder and see if the Dust still retained the Virtue. Steep the Stone or the Dust in Wine, Spirits, Oyl and other fluids to see if the Virtue is affected, increased or diminished.
       Is there no Chimical Proscess, that can be formed upon the Stone or the Dust to discover, what it is that the magnetic Virtue resides in.
       Whether boiling or burning the Stone destroys or diminishes the Virtue.
       See whether Earth, Air, Water or Fire any wise applied affects it, and how.
       Mr. Laurens came in, in the Morning and We had a long Conversation upon his proposed Journey to England to borrow some Money. I explained to him the Manner and Conditions of my Loan in Holland.
       Dined at the Spanish Ambassadors with the Corps Diplomatick. Mr. Markoff was there, and was very civil.
       D’Aranda lives now in the End of the New Buildings which compose the Façade de la Place de Louis 15. From the Windows at the End you look into the grand Chemin, the Champs eliseés, and the Road to Versailles. From the Windows and Gallery in the Front you see the Place de Louis 15, the Gardens of the Tuilleries, the River and the fine Rowe of Houses beyond it, particularly the Palais du Bourbon and the Dome of the Invalids. It is the finest Situation in Paris.
       Mr. Fitzherbert told me, I might depend upon it the present Ministry would continue, at least untill the next Meeting of Parliament. He says there is little to be got in the Company of the Corps Diplomatick. They play deep, but there is no Conversation.
       He says he is acquainted with half a Dozen of the Women of the Town, who live in houses which with their Furniture could not have cost less than twenty five Thousand Pounds. They live in a style he says which cannot be supported for less than two Thousand a Year. These are kept by grave People, Men of the Robe, &c. He says there is nothing like this in London. That the Corruption of manners, is much greater here, than there.
       Mr. De Stutterheim the Minister from Saxony came to me and said, he had received orders from his Court to propose a Treaty of Commerce with the United States. He said he had spoken to Mr. Franklin about it. I asked him if Mr. Franklin had written to Congress upon it. He said he did not know. I told him that I thought Mr. Dana at Petersbourg had Power to treat tho not to conclude. He said he would call upon me, some Morning at My House, to consult about it.
       Herreria dined there and the Duke of Berwick.
      
      
       
        
   
   
         
          
           
            “Note—If anyone should ask how it happened that I should amuse myself with subjects and questions so entirely out of my sphere, my answer is, that Mr. Hartley’s communications had convinced us that the coalition had determined to do nothing by treaty, but determined all things ex parte, by their orders in Council. I was therefore idle as well as ignorant” (JA in the Boston Patriot, 25 Jan. 1812).
           
          
          
         
        


       
       
        
   
   This paragraph was omitted by CFA in editing JA’s Diary.


       
      
      

      1783 June 8.
      
      
       Went to Versailles on the Day of Pentecôte.
      
      

      June 17. Tuesday.
      
      
       Went to Versailles, had a Conference with the Comte de Vergennes.—Made my Court with the Corps Diplomatick, to the King, Queen, Monsieur, Madame, the C. D’Artois, Madame Elizabeth, Madames Victoire and Adelaide. Dined with the Ambassadors. Had much Conversation with the Ambassadors of Spain, Sardinia, Mr. Markoff, from Russia, the Dutch Ambassadors, &c.—It was to me, notwithstanding the Cold and Rain, the Equinoxial Storm at the Time of the Solstice, when all the Rooms had Fires like Winter, the most agreable Day I ever saw at Versailles. I had much Conversation too with the Duke of Manchester and Mr. Hartley, Dr. Franklin and his Son, Mr. Waltersdorf &c. Mr. Maddison and Mr. Shirley &c.
       The C. de. V. observed, that Mr. Fox was startled at every Clamour of a few Merchants. I answered C’est exactement vrai—and it is so. The C. recommended to Us to discuss and compleat the definitive Treaty, and Leave Commerce to a future Negotiation.—Shall We gain by Delay? I ask myself. Will not French Politicks be employed, to stimulate the English to refuse Us, in future, Things that they would agree to now? The C. observed, that to insist on sending British Manufactures to America, and to refuse to admit American Manufactures in England was the Convention Leonine.
       The Duke of Manchester told me, that the Dutch had offered them Sumatra and Surinam, for Negapatnam. But We know says the Duke that both those Settlements are a charge, a Loss.
       Brantzen told me he had not desplayed his Character of Ambassador, because, it would be concluded from it, that he was upon the Point of concluding the Peace.
       The C. D’Aranda told me he would come and see me. He said Tout, en ce monde, a été Revolution.—I said true—universal History was but a Series of Revolutions. Nature delighted in Changes, and the World was but a String of them. But one Revolution was quite enough for the Life of a Man. I hoped, never to have to do with another.— Upon this he laughed very hartily, and said he believed me.
       The Sardinian Ambassador said to me, it was curious to remark the Progress of Commerce. The Furs which the Hudsons Bay Company sent to London from the most northern Regions of America, were sent to Siberia, within 150 Leagues of the Place where they were hunted. He began to speak of La Fonte’s Voyage and of the Boston Story of Seymour or Seinior Gibbons, but other Company came in, and interrupted the Conversation.
      
      
       
        
   
   JA does not mention in his Diary that on 14 June Hartley addressed a long letter, enclosing an equally long memorial (of 1 June), to the Commissioners, the burden of which was that the British navigation acts were not likely to be suddenly altered in favor of the United States, and that the working out of mutually agreeable trade regulations would take considerable time (Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 6:465–469, 483–487). From London Henry Laurens wrote his fellow Commissioners on 17 June that Secretary Fox had told him: “The navigation act is the vital of Great Britain, too delicate to bear a touch” (sameFrancis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., p. 493).


       
       
        
   
   “Monsieur” was the Comte de Provence, afterward Louis XVIII; “Madame” was the Comtesse de Provence. The Comte d’Artois, another brother of the King, was afterward Charles X. Madame Elisabéth was the King’s sister, and Mesdames Victoire and Adélaïde his aunts. Madame Campan (née Genet), daughter of Edmé Jacques Genet, JA’s friend in the French foreign office, gives intimate views of all these royal personages in her Mémoires sur la vie privée de Marie-Antoinette ..., Paris, 1823; 3 vols. Further reflections on court life inspired by this visit to Versailles were recorded in a letter from JA to AA, 19 June. (Adams Papers; JA, Letters, ed. CFALetters of John Adams, Addressed to His Wife, ed. Charles Francis Adams, Boston, 1841; 2 vols., 2:96–99).


       
       
        
   
   A term in Roman law: “a contract in which the advantage is, in the judgement of the Court, manifestly and unfairly one-sided” (OEDThe Oxford English Dictionary, Oxford, 1933; 12 vols. and supplement.).


       
       
        
   
   Dash supplied in this sentence.


       
      
      

      Wednesday. June 18.
      
      
       Visited the Duke de la Vauguion, and had a long Conversation with him. He was glad to hear I had been plusieurs fois a Versailles dernierement. The Duke said he had conversed with the C. de V. and had told him, he thought it would be for the Good of the common Cause, if there were more Communication between him and me. I told him that I had expressed to the C. a desire to be informed of the Intentions of the King concerning the Communication between the U.S. and his Islands, and that the C. had answered, that if I would give him a Note, he would consult with the Marquis de Castries and give me an Answer. He added smiling, you will leave to Us, the Regulation of that, and let Us take a little Care of our Marine, and our Nurseries of Seamen, because We cannot go to your Assistance (Secours) without a Marine.
       The Duke said it would be very difficult to regulate this Matter. They could not let Us bring their Sugars to Europe, neither to France nor any other Part. This would lessen the Number of French Ships and Seamen. But he thought We should be allowed to purchase Sugars for our own Consumption. (How they will estimate the quantity, and prevent our exceeding it, I know not.) He said there were Provinces in France, as Guienne and Provence, which depended much upon supplying their Islands with Provisions, as Wheat and Flour &c. I asked him if We should be allowed to import into their Islands, Wheat, Flour, Horses, Live Stock, Lumber of all Sorts, Salt Fish &c. He said it would be bien difficile for Wheat and Flour &c.
      
      

      1783. June 19. Thursday. Fete Dieu.
      
      
       The Processions were less brillant than ordinary on Account of the Storm.
       Went with Mr. Hartley in his Carriage to Passy where he made his Propositions for the Definitive Treaty. We had a long Conversation about De Fonte’s Voyage from Peru to Hudsons Bay. He says he found an Inlet and a River which he entered, and navigated untill he came to a Lake in which he left his Ship and followed the Course of a River, which descended, with Falls in it, or rather Rapides, in his Boats untill he came to Hudsons Bay where he found Seimor Gibbons or Sennor Gibbons, Major General Edward Gibbons of Boston as Dr. Franklin supposes. Dr. Franklin had once a Correspondence with Mr. Prince upon this Voyage, and perhaps Mr. Gill in the Journal of Mr. Prince, has some Information about it. The Trade to Hudsons Bay was carried on, by Boston People from its first discovery, untill after the Restoration of Charles the 2d., from whom the Hudsons Bay Company obtained their Charter, and there are several Families in New England descended from Persons who used that Trade, vizt. The Aldens. De Fonte’s Voyage was printed in English in a Collection called Miscellanea Curiosa in 1708 and has been lately printed in French in a large Collection of Voyages in 20 Volumes. Dr. Franklin once gave to Lord Bute his Reasons in Writing for believing this a genuine Voyage. De Fonte was either a Spaniard or Portuguese. Enquiry has been made at Madrid, but no Traces could be discovered there of De Fonte or his Voyage.
       Cook in one of his Voyages, anchored in the Latitude of Philadelphia 40, on the West Side of the Continent of America and ascertained the Longitude, from whence Dr. F. computes the Distance from Philadelphia to the South Sea to be 2000 Miles. Cook saw several Inlets and he entered that between America and Asia, Kamskatska, where the Passage is not wider than that between Calais and Dover.
       The Seperation of America from Asia is between the 60th. and 70th. degree of North Latitude, precisely at the Arctick polar Circle. It is called in the French Maps Detroit du Nord. The northern Streight or Streight of the North. It is near the Archipel du Nord or northern Archipelago. The Point of Land in Asia is under the Dominion of Russia, and is called Russian Tartary. The Streight forms the Communication between the Eastern and the frozen Oceans, the Mer Orientale and the Mer Glaciale. There is a Number of Islands in the Archipelago, and one in the Streight itself called on the Map, Alaschka Island. There is a Sea and a Promontory called Kamskatska situated on the Eastern Ocean within 10 or 12 degrees of the Streight. The 3 Tartarys, Independent Tartary, Chinese Tartary and Russian Tartary form a vast Country, extending from Persia, Indostan and China, to the Point of Asia at the Streights of the North, which divide Asia from America.
       What should hinder the Empress of Russia, from establishing a trading City on the Sea of Kamskatska, and opening a Commerce with Pekin, Nankin and Canton, the Cities of China? It is so near the Islands of Japan, the Phillippines, the Moluccas, that a great Scaene may one day be opened here.
       Lima the Capital of Peru is in 10 degrees of S. Lat. So that De Fonte must have sailed by the Istmus of Panama, Mexico, California, New Mexico, Cape Mendocin, Canal du Roi George, and entered the River at the Mouth of which is the Isle San Carlos. About half Way between the South Sea and Hudsons Bay is a great Lake. Here it is to search for a North West Passage to the East Indies.
       Baffins Bay, Baffins Streight, Davis’s Streight, Hudsons Bay, Hudsons Streight, are all one great Inlet of Water, the Entrance of which is a Streight formed by Greenland on one Side and Labradore, on the other.
      
      
       
        
   
   These are presumably “Mr. Hartley’s Six Propositions—June 1783,” found, together with the Commissioners’ “Answers” (of 29 June), in Lb/JA/15 (Adams Papers, Microfilms, Reel No. 103). Both the propositions and the answers are printed under the arbitrary date 1 June 1783 in Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 6:469–470.


       
       
        
   
   See entry of 24 Feb., above, and note there.


       
       
        
   
   The three preceding words were added by JA in the margin of the MS.


       
      
     